DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims and Other Notes
Claim(s) 29–50 is/are pending. 
Claim(s) 1–28 is/are canceled.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0067150 A1.

Information Disclosure Statement
The information disclosure statements filed on 19 November 2020 and 20 November 2020 do not fully comply with the requirements of 37 CFR 1.98(b) because:
Legible copies of the "file history" and/or "prosecution history" have not been provided. 37 CFR 1.98(a)(2)(iii)  requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system. The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material (e.g., an Office Action, remarks in an amendment paper, etc.). Emphasis added. See MPEP 609.04(a) II. 
Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above-mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

Drawings
The drawings were received on 06 September 2019. These drawings are acceptable.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: THERMAL MANAGEMENT SYSTEM INCLUDING FLAPPER VALVE TO CONTROL FLUID FLOW TOWARD THERMOELECTRIC DEVICE.

The disclosure is objected to because of the following informalities:
Reference character 406 is referred to as a fluid conduit in paragraph 0038. Reference character 406 is used to designate a first fluid conduit; and reference character 460 is used to 406 should be referred to as a first fluid conduit in paragraph [0040]
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 29–50 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "a fluid" in line 5. Claim 29 has previously recited the limitations "the fluid" in line 3 and "a fluid" in line 1. It is unclear if "a fluid" recited in line 5 is further limiting "the fluid" recited in line 3 and/or "a fluid" recited in line 1.
Claims 30–40 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 30–40 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "a fluid" in line 5. Claim 41 has previously recited the limitations "the fluid" in line 3 and "a fluid" in line 1. It is unclear if "a fluid" recited in line 5 is further limiting "the fluid" recited in line 3 and/or "a fluid" recited in line 1.
Claim 42–49 are directly or indirectly dependent from claim 41 and include all the limitations of claim 41. Therefore, claims 42–29 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites the limitation "a fluid" in line 3. Claim 50 has previously recited the limitation "a fluid" in line 1. It is unclear if "a fluid" recited in line 3 is further limiting "a fluid" recited in line 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 29–50 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kimura et al. (JP 2008-274790 A, hereinafter Kimura).
Regarding claim 29, Kimura discloses a system for conditioning and moving a fluid, the system comprising:
a thermoelectric device (421, 422) comprising a first side and a second side (Fig. 1, [0028]–[0032]),
the first side configured to heat or cool the fluid with electrical current applied to the thermoelectric device (421, 422, [0032]);
a fluid conduit (41) configured to allow a fluid to flow therein and to transfer the fluid into being in thermal communication with the thermoelectric device (421, 422) or away from being in thermal communication with the thermoelectric device (421, 422, [0035]),
wherein the thermoelectric device (421, 422) is positioned in the fluid conduit (Fig. 1, [0035]);
a flow control device (200) in fluid communication with the thermoelectric device (421, 422) via the fluid conduit (41, [0023]),
the flow control device (200) configured to move the fluid in the fluid conduit (41) with respect to the thermoelectric device (421, 422, [0023]);
a divider wall (423) separating the fluid conduit (41) into a first fluid channel and a second fluid channel (Fig. 1, [0035]),
the first fluid channel configured to direct the fluid to the first side of the thermoelectric device (421, 422, [0035]); and
a flapper valve (424) connected to the divider wall (423, [0036]),
the flapper valve (424) configured to rotate relative to the divider wall (423) to at least partially block flow of the fluid through the first fluid channel or the second fluid channel (Fig. 2, [0038]).
Regarding claim 30, Kimura discloses all claim limitations set forth above and further discloses a system:
wherein the divider wall (423) and the flapper valve (424) are positioned at inlet portion of the fluid conduit (41, [0035]).
claim 31, Kimura discloses all claim limitations set forth above and further discloses a system:
wherein the flapper valve (424) is proximate to the thermoelectric device (421, 422) relative to the divider wall (423, [0036]).
Regarding claim 32, Kimura discloses all claim limitations set forth above and further discloses a system, further comprising:
an other flow control device (222) in fluid communication with the thermoelectric device (421, 422) via the fluid conduit (41, [0024]),
the other flow control device (222) configured to move the fluid with respect to the thermoelectric device (421, 422, [0024]).
Regarding claim 33, Kimura discloses all claim limitations set forth above and further discloses a system:
wherein the flow control device (200) directs the fluid through the first fluid channel (Fig. 1, [0023]), and
wherein the other flow control device (222) directs the fluid through the second fluid channel (Fig. 1, [0024]).
Regarding claim 34, Kimura discloses all claim limitations set forth above and further discloses a system:
wherein the flapper valve (424) is configured to rotate to permit flow of the fluid through both the first and second fluid channels (Fig. 2, [0038]).
Regarding claim 35
wherein the flapper valve (424) is configured to rotate to fully block flow of the fluid through the first fluid channel (Fig. 2, [0038]).
Regarding claim 36, Kimura discloses all claim limitations set forth above and further discloses a system:
wherein the flapper valve (424) is configured to rotate to fully block flow of the fluid through the second fluid channel (Fig. 3, [0038]).
Regarding claim 37, Kimura discloses all claim limitations set forth above and further discloses a system, further comprising:
a control device (100) configured to control the flapper valve (424) based on a parameter of the fluid ([0021]).
Regarding claim 38, Kimura discloses all claim limitations set forth above and further discloses a system:
wherein the parameter of the fluid comprises temperature of the fluid (Fig. 1, [0038]).
Regarding claim 39, Kimura discloses all claim limitations set forth above and further discloses a system, further comprising:
a sensor (223) positioned in the fluid conduit (41) configured to monitor the parameter of the fluid (Fig. 1, [0038]).
Regarding claim 40, Kimura discloses all claim limitations set forth above and further discloses a system:
wherein the second fluid channel is configured to direct the fluid to the first side of the thermoelectric device (421, 422, [0024]).
claim 41, Kimura discloses a system for conditioning and moving a fluid, the system comprising:
a thermoelectric device (421, 422) comprising a first side and a second side (Fig. 1, [0028]–[0032]),
the first side configured to heat or cool the fluid with electrical current applied to the thermoelectric device (421, 422, [0032]);
a fluid conduit (41) configured to allow a fluid to flow therein and to transfer the fluid into being in thermal communication with the thermoelectric device (421, 422, [0035]),
wherein the thermoelectric device (421, 422) is positioned in the fluid conduit (Fig. 1, [0035]);
a flow control device (200) in fluid communication with the thermoelectric device (421, 422, [0023]),
the flow control device (200) configured to direct the fluid in the fluid conduit (41) with respect to the thermoelectric device (421, 422, [0023]); and
a flapper valve (424) configured to move relative to the thermoelectric device (424) to at least partially block flow of the fluid through a portion of the fluid conduit (41, [0038]).
Regarding claim 42, Kimura discloses all claim limitations set forth above and further discloses a system:
wherein the flapper valve (424) is positioned at inlet portion of the fluid conduit (41, [0035]).
claim 43, Kimura discloses all claim limitations set forth above and further discloses a system:
wherein the flapper valve (424) is configured to move to permit flow of the fluid fully through the fluid conduit (41, [0038]).
Regarding claim 44, Kimura discloses all claim limitations set forth above and further discloses a system:
wherein the flapper valve (424) is configured to move to fully block flow of the fluid through the portion of the fluid conduit (41, [0038]).
Regarding claim 45, Kimura discloses all claim limitations set forth above and further discloses a system:
wherein the flapper valve (424) is configured to move to fully block flow of the fluid through an other portion of the fluid conduit (41, [0038]),
the other portion opposite the portion of the fluid conduit relative to flapper valve (424, [0038]).
Regarding claim 46, Kimura discloses all claim limitations set forth above and further discloses a system, further comprising:
a control device (100) configured to control the flapper valve (424) based on a parameter of the fluid ([0021]).
Regarding claim 47, Kimura discloses all claim limitations set forth above and further discloses a system:
wherein the parameter of the fluid comprises temperature of the fluid (Fig. 1, [0038]).
claim 48, Kimura discloses all claim limitations set forth above and further discloses a system, further comprising:
a sensor (223) positioned in the fluid conduit (41) configured to monitor the parameter of the fluid (Fig. 1, [0038]).
Regarding claim 49, Kimura discloses all claim limitations set forth above and further discloses a system:
wherein the flapper valve (424) is configured to rotate relative to the thermoelectric device (421, 422) to at least partially block flow of the fluid through the portion of the fluid conduit (41, [0038]).
Regarding claim 50, Kimura discloses a method for conditioning and moving a fluid, the method comprising:
applying electric current to a thermoelectric device (421, 422, [0038]);
heating or cooling a fluid with a first side of the thermoelectric device (421, 422, [0038]);
moving the fluid with a flow control device (200) through a fluid conduit (41) to flow the fluid into being in thermal communication with the thermoelectric device (421, 422, [0023]); and
moving a flapper valve (424) relative to the thermoelectric device (421, 422) to at least partially block flow of the fluid through a portion of the fluid conduit (41, [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.